In an action for specific performance of an agreement to sell a parcel of unimproved real estate in Nassau County, plaintiff appeals: (1) from an order of the Supreme Court, Nassau County, dated December 8, 1960, granting defendant’s motion, pursuant to rule 113 of the Rules of Civil Practice, for summary judgment, dismissing the complaint and canceling the lis pendens-, and (2) from the judgment, dated December 30, 1960, entered upon said order. Order and judgment affirmed, with $10 costs and disbursements. No opinion. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.